Exhibit 10.13

 

GRAPHIC [g256361koi001.jpg]

 

2013

EXECUTIVE

SHORT TERM INCENTIVE PLAN (ESIP)

 

Revised February 28, 2013

 

Original Plan Adopted January 28, 2010

 

--------------------------------------------------------------------------------


 

2013 Executive Short-term Incentive Plan

 

Objectives

 

Primary objectives of the executive short-term incentive Plan are to motivate
and reward executives for achieving specific Bank, department and individual
goals that support the Company’s strategic plan.

 

Participants

 

CEO and EVPs are eligible to participate.  The participants are recommended by
CEO and approved by the Compensation Committee of Berkshire Hills Bancorp, Inc.

 

Incentive Opportunity

 

Each participant will have a target incentive opportunity as a percentage of
base salary.  Targets are based on competitive market practice for each role. 
Targets are reviewed and updated in conjunction with the market review.

 

Tier

 

Incentive Opportunity
(% of Base Salary)

 

CEO

 

50

%

EVP

 

35

%

 

Trigger/Gate

 

Performance below 75% of Core Net Income target will result in the plan not
being funded for that year.  Once the trigger/gate is achieved, the plan payouts
will be determined based on performance measures as defined below.

 

Performance Measures

 

Incentive awards paid reflect a combination of the corporate financial
performance, strategic plan implementation and individual performance. 
Corporate financial results and achievement of the strategic business plan funds
the incentive awards as follows:

 

Individual
Incentive
Target
Opportunity

x

Corporate
Financial
Performance
Scorecard
(0% - 150%)

x

Strategic
Multiplier
(85% - 115%)
Not to
exceed 150%

=

Potential
Incentive
Opportunity

 

The corporate multiplier is determined formulaically based on achievement of
predefined performance goals.  Strategic multiplier (+/- 15%) will be determined
by the Compensation Committee based on its assessment of executives’ achievement
of strategic goals during the year. In addition, the Committee will consider and
discuss overall risk and can adjust the pool downward to reflect any risk or
regulatory issues. Any discretionary modification of the pool will not exceed
150% total funding.

 

Individual performance will be measured in a “holistic” approach based on each
participant’s individual scorecard, overall achievements and manager discretion.

 

Once each executive’s incentive opportunity is determined, the award can be
adjusted to reflect individual performance.  Individual adjustments can be
positive or negative, but total awards should not exceed the Funded Pool and
Individual awards should not exceed 200% of target.

 

The table on the following page shows the Corporate Financial Performance
Scorecard measures which will be used to determine funded individual incentives
for 2013. Each corporate performance measure is treated independently and
performance between threshold, target and stretch will be interpolated to reward
incremental performance.  Performance below threshold will result in no award
for that component.

 

2

--------------------------------------------------------------------------------


 

BERKSHIRE BANK 2013 CORPORATE FINANCIAL PERFORMANCE SCORECARD

 

Performance
Measure

 

Definition*

 

Weight

 

Threshold
(funds 50% of
award/pool)

 

Target
(funds 100% of
award/pool)

 

Stretch
(funds 150% of
award/pool)

 

Core Earnings

 

Total Core Net Income

 

50

%

$

48,280,000

 

$

53,645,000

 

$

59,009,500

 

Expense Management

 

Annual Core Efficiency Ratio

 

25

%

60.0

%

58.0

%

56.0

%

Asset Quality

 

Criticized Assets (Tier 1 + ALLL)

 

25

%

43

 

41

 

39

 

 

X

 

Strategic Plan Goals: Compensation Committee has the discretion to modify pool
+/- 15% based on the level of achievement of strategic goals. Any discretionary
modification of the pool will not exceed 150% total funding.

In addition, the committee will consider and discuss overall risk and can adjust
the pool downward to reflect any risk or regulatory issues.

 

--------------------------------------------------------------------------------

*All financial measures are adjusted to reflect core operations and one time
and/or extraordinary items are excluded.

 

Payout

 

Awards are calculated based on actual performance at the end of the year. 
Results of the Corporate Financial Performance Scorecard and strategic goal
achievement will be used to fund the pool. Achievement of strategic goals and
overall risk are assessed by the Committee.

 

The Compensation Committee (with input from the CEO for his reports) can adjust
the incentive award to reflect individual performance based on achievements of
individual goals and a holistic assessment of overall performance.

 

Total awards should not exceed the pool and individual awards should not exceed
200% of the executive’s original target.  Payouts will be made in cash within 75
days after the closing of Bank financials each year.

 

3

--------------------------------------------------------------------------------


 

EXAMPLE

 

For the illustration, we assume an executive with $100k target incentive
opportunity.

 

1.              The first step will evaluate performance based on the Corporate
Scorecard and strategic goal achievement. The result of the Corporate Scorecard
and strategic goal achievement funds individual incentives for all executives
and the overall pool.

 

In the illustration below the funding is calculated as (50% x 100%) + (25% x
115%) + (25% x130%) = 111.25% for Corporate Financial Performance.

 

In this illustration, the strategic multiplier is determined to be 108%.

 

As a result, he total funding of the incentives is 111.25% x 108% = 120%.

 

Corporate Financial Performance Scorecard

 

x

 

 

 

=

 

120%

Performance
Measure

 

Performance
Goal

 

Weight

 

Actual
Performance

 

Pool
Allocation
(0% - 150 %)

 

 

Strategic
Multiplier

 

 

Total Core Net
Income

 

TBD

 

50%

 

Target

 

100%

 

 

Upon the Committee’s evaluation of strategic goals achievement and overall risk
(85% - 115%) Not to exceed 150%

 

 

Annual Core
Efficiency Ratio

 

TBD

 

25%

 

Above target

 

115%

 

 

 

 

Criticized Assets
(Tier 1 + ALLL)

 

TBD

 

25%

 

Stretch

 

130%

 

 

 

 

TOTAL

 

 

 

100%

 

111.25%

 

 

108%

 

 

 

This executive’s funded incentive opportunity is now $120k (i.e. 100k x 120%)
and the pool is the sum of all the total incentives for the top executives.

 

2.              Individual performance is considered to determine actual award. 
Individual performance can adjust the incentive award up or down, although total
awards cannot exceed the pool and no single award should exceed 200% of target
(e.g. $200k for our example).

 

·                  If the executive did not meet all goals, the award may be
adjusted down from $120k.

·                  If the executive exceeded all goals, the award may be
adjusted above $120k

·                  This executive’s award should not exceed $200k

 

4

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

Eligibility/Participation

 

CEO and EVPs are eligible to participate in the Top Executive Short-Term
Incentive Plan (“EIP”).  The Compensation Committee of the Board of Directors of
Berkshire Hills Bancorp, Inc. (the “Company”) approves participants based on
recommendations from the CEO.  Participants must be employed or promoted by
October 1st of the plan year and actively employed on the payout date to receive
an award. In the event that an individual, who is due an incentive payout under
the plan terminates their employment with the Bank between January 1, 2014 to
the date the incentive is paid, that individual’s incentive will be included in
the pool and allocated to other participants of the plan.

 

Payouts

 

Once the plan funding and modified award opportunity (% of Base Salary) are
known, actual awards will be determined based on individual performance.  Awards
are scheduled to be paid no later than March 15 after determining Berkshire’s
financial results for the previous year.  Payouts are pro-rated based on date of
hire or promotion after March 31.

 

Effective Date

 

This Plan is effective January 1, 2013 for the performance period of January 1,
2013 to December 31, 2013 and shall continue thereafter until modified by the
Compensation Committee.  The Plan will be reviewed annually by the Compensation
Committee to ensure proper alignment with Berkshire’s objectives.  Berkshire’s
Compensation Committee retains the right as described below to amend, modify or
discontinue the Plan at any time during the specified period.  The Plan will
remain in effect until earned incentive compensation is paid to participants.

 

Plan Authorization and Oversight

 

This Plan is authorized by the Compensation Committee of the Board of
Directors.  The Committee has the sole authority to interpret the Plan and to
make or nullify any rules and procedures, as necessary, for proper
administration. Any determination by the Committee and/or Board of Directors
will be final and binding.  The Compensation Committee may, in its sole
discretion, terminate or modify any aspect of the Plan.  However, no Plan
amendment or termination will adversely affect an outstanding award.

 

Plan Changes or Discontinuance

 

Berkshire has developed the Plan on the basis of existing business, market and
economic conditions; current philosophy and staff assignments. If substantial
changes occur that affect these conditions, philosophy, assignments, or
forecasts, Berkshire may add to, amend, modify or discontinue any of the terms
or conditions of the Plan at any time.  The Compensation Committee may, at its
sole discretion, waive, change or amend any of the Plan features as it deems
appropriate.

 

Termination of Employment

 

If a Plan participant is terminated by the Company or resigns, no incentive
award will be paid.  (See exception for death, disability and retirement below.)

 

Death, Disability and Retirement

 

In the event of Death, Disability and Retirement, the Committee may, in its sole
discretion, approve a pro rata payout to such Participant.

 

Ethics and Interpretation

 

If there is any ambiguity as to the meaning of any terms or provisions of the
Plan or any questions as to the correct interpretation of any information
contained therein, the interpretation expressed by the Compensation Committee
will be final and binding.

 

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject a participant to disciplinary action up to and
including termination of employment.  In addition, any incentive compensation
under the Plan to which the participant would otherwise be entitled will be
revoked.

 

Participants who have willfully engaged in any activity, injurious to Berkshire,
will upon termination of employment, death, or retirement, forfeit any incentive
award or payment earned during the Plan year in which the termination occurred.

 

5

--------------------------------------------------------------------------------


 

Withholding of Taxes

 

Incentive awards will be subject to applicable federal (including FICA), state
and local tax withholding requirements.  The Bank shall have the right to deduct
from the incentive awards paid in cash or from other wages paid to the
participant any federal, state or local taxes required by law to be withheld
with respect to such incentive awards.  In the case of incentive awards paid in
Bank stock, the Bank may require the participant or other person receiving such
shares to pay to the Bank the amount of any such taxes that the Bank is required
to withhold with respect to such awards, or the Bank may deduct from other wages
paid by the Bank the amount of any withholding taxes due with respect to such
awards.  If the Compensation Committee so permits, a participant may elect to
satisfy the Bank’s income tax withholding obligation, with respect to awards
paid, in Bank stock by having shares withheld up to an amount that does not
exceed the participant’s minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities.  The election must be in a
form and manner prescribed by the Compensation Committee.

 

Clawback

 

In the event the Company or Berkshire Bank (the “Bank”) is required to prepare
an accounting restatement due to the material noncompliance of the Company with
any financial reporting requirement under the securities laws as a result of
misconduct (as determined by the members of the Board of Directors who are
considered “independent” for purposes of the listing standards of the NYSE), of
the each of the executive officers and any other person who intentionally
engaged in the misconduct that created the necessity of the accounting
restatement, shall reimburse the Bank for part of or the entire incentive award
made to such executive officer or person on the basis of having met or exceeded
specific targets for such performance period.  For purposes of this policy, (i)
the term “incentive awards” means awards under this Plan, the amount of which is
determined in whole or in part upon specific performance targets relating to the
financial results of the Company; and (ii) the term participants means the CEO
and his direct reports, who are eligible to participate in this Plan.

 

Risk

 

In order to help insure the Company’s safety and soundness, the committee
reserves the right to modify or adjust payments to reflect material regulatory
findings and/or asset quality deterioration. A portion of the company’s
strategic initiative concerns asset quality soundness. A review/comparison of
the company’s asset quality results vs. trends, tolerance level ranges and the
peer group will be provided to the committee prior to payout.

 

Miscellaneous

 

The Plan will not be deemed to give any participant the right to be retained in
the employ of Berkshire, nor will the Plan interfere with the right of Berkshire
to discharge any participant at any time.

 

In the absence of an authorized, written employment contract, the relationship
between executives and Berkshire is one of at-will employment. The Plan does not
alter the relationship.

 

The Plan and the transactions and payouts hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the State
of Massachusetts.

 

6

--------------------------------------------------------------------------------